DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20040032185, “Kato”) in view of Beyeler et al. (US20120018821, “Beyeler”).
Re claim 1, Kato discloses a capacitive transducer, comprising: 
a top electrode 2 and a bottom electrode 8’ (fig 6b, [0049]); 
a sidewall between the top electrode 2 and the bottom electrode 8’ (figs 6b & below, portions of 10 & 11), wherein the sidewall is configured to separate the top electrode 2 and the bottom electrode 8’ by a gap (figs 6b & below), wherein each of the top electrode 2 and the bottom electrode 8’ extend at least an entire width of the gap (figs 6b & below); and 
a part 8p (fig 6b, [0049]) on one or both of a bottom side of the top electrode 8’ or a top side of the bottom electrode 2 (fig 6b, on top side of 2), 
wherein an effective gap within the sidewall and between the top electrode 8’ and the bottom electrode 2 consists of the gap and the part (figs 6b & below, includes gap & 8p).

    PNG
    media_image1.png
    315
    652
    media_image1.png
    Greyscale

Kato discloses claim 1 except for the part is a high contact resistance part.
Kato further discloses part 8p is made from silicon oxide ([0038]).
Beyeler discloses silicon oxide has high contact resistance ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the silicon oxide part of Kato is a high contact resistance part, since it is known that silicon oxide is a high contact resistance part, as taught by Beyeler ([0057]).
Re claim 4, Kato in view of Beyeler discloses claim 1 as discussed above. Kato further discloses the high contact resistance part comprises one or more high contact resistance bumps 8p along one or both of the bottom side of the top electrode 2 or the top side of the bottom electrode 8’ (fig 6b, top of 8’).
Re claim 5, Kato in view of Beyeler discloses claim 4 as discussed above. Kato further discloses the one or more high contact resistance bumps 8p are substantially centered along a width of the capacitive transducer (figs 6b-c, one 8p in center of width).
Re claim 6, Kato in view of Beyeler discloses claim 4 as discussed above. Kato further discloses a shape of a cross-section of the one or more high contact resistance bumps 8p is one of: rectangular, triangular, or rounded (fig 6b, triangular).
Re claim 13, Kato in view of Beyeler discloses claim 1 as discussed above. Kato further discloses that the electrical contact resistivity of the high contact resistance part is greater than 107 Ω*cm2 (since it is silicon oxide has a high contact resistance).
Re claims 14, 15 and 18, Kato in view of Azuma discloses claim 1 as discussed above. Kato further discloses: 
the gap is a gas-filled gap (figs 6a-b, 21 is open to the outside air & air is a gas); 
the gap is an air-filled gap (figs 6a-b, 21 is open to the outside air); and
a perforated plate (figs 6a-b, formed by 2).

Claims 1-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US20130018269, “Matsumoto”) in view of Beyeler.
Re claim 1, Nystrom discloses a capacitive transducer, comprising: 
a top electrode 16 and a bottom electrode 11 (fig 1, [0018]); 
a sidewall between the top electrode 16 and the bottom electrode 11 (figs 1 & below), wherein the sidewall is configured to separate the top electrode 16 and the bottom electrode 11 by a gap 13 (fig 1, [0018]), wherein each of the top electrode 16 and the bottom electrode 11 extend at least an entire width of the gap 13 (figs 1 & below); and 
a part (figs 1 & below, [0023]-[0024]) on one or both of a bottom side of the top electrode 16 or a top side of the bottom electrode 11 (figs 1 & below), 
wherein an effective gap within the sidewall and between the top electrode 16 and the bottom electrode 11 consists of the gap 13 and the part (figs 1 & below).

    PNG
    media_image2.png
    284
    530
    media_image2.png
    Greyscale

Matsumoto discloses claim 1 except for the part is a high contact resistance part.
Matsumoto further discloses the part is made from silicon oxide ([0023]).
Beyeler discloses silicon oxide has high contact resistance ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the silicon oxide part of Matsumoto is a high contact resistance part, since it is known that silicon oxide is a high contact resistance part, as taught by Beyeler ([0057]).
Re claim 2, Matsumoto in view of Beyeler disclose claim 1 as discussed above. Matsumoto further discloses the high contact resistance part comprises one or both of: 
a high contact resistance layer that spans a width of the bottom side of the top electrode 16 within the effective gap (figs 1 & above for claim 1); and 
a high contact resistance layer that spans a width of the top side of the bottom electrode 11 within the effective gap (figs 1 & above for claim 1).
Re claim 3, Matsumoto in view of Beyeler disclose claim 1 as discussed above. Matsumoto further discloses the high contact resistance part comprises a high contact resistance layer that spans one or both of: a majority of a width of the bottom side of the top electrode 16 (figs 1 & above for claim 1); and a majority of a width of the top side of the bottom electrode 11 (figs 1 & above for claim 1).
Re claims 16-17, Matsumoto in view of Beyeler disclose claim 1 as discussed above. Matsumoto further discloses:
the gap 13 is an air-tight gap (fig 1, [0027]); and
the gap 13 is a substantially gas-free vacuum (fig 1, [0027]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Beyeler and in further view of Akiyama (US20190366382, “Akiyama”).

Re claim 7, Kato in view of Beyeler discloses claim 4 as discussed above. Kato is silent with respect to the one or more high contact resistance bumps comprise a first high contact resistance bump on the top electrode and a second high contact resistance bump on the bottom electrode that is aligned with the first high contact resistance bump.
Akiyama discloses a bump (figs 7a & below, bump formed by concave portion 7) on the top electrode 12 (fig 7a) and a second bump 14 on the bottom electrode 8 (fig 7a, [0052]) that is aligned with the first high contact resistance bump (figs 7b & below, aligned along line indicated in annotated fig 7b below).

    PNG
    media_image3.png
    490
    459
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the one or more high contact resistance bumps of Kato in view of Beyeler to comprise a first high contact resistance bump on the top electrode and a second high contact resistance bump on the bottom electrode that is aligned with the first high contact resistance bump, as disclosed by Akiyama first and second bumps, in order to reduce a charge transfer amount, as taught by Akiyama ([0054]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Beyeler and in further view of Nystrom et al. (US20070279457, “Nystrom”).
Re claim 8, Matsumoto in view of Beyeler disclose claim 1 as discussed above. Matsumoto is silent with respect to the high contact resistance part comprises one of: one or more high contact resistance bumps on a bottom side of the top electrode and a high contact resistance layer that spans a width of the top side of the bottom electrode within the effective gap; or one or more high contact resistance bumps on a top side of the bottom electrode and a high contact resistance layer that spans a width of the bottom side of the top electrode within the effective gap.
Nystrom discloses one or more bumps 22 on a bottom side of the top electrode 20 and a layer 18 that spans a width of the top side of the bottom electrode 16 within the effective gap (fig 1, [0003]-[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the high contact resistance part of Matsumoto in view of Beyeler so one or more high contact resistance bumps on a bottom side of the top electrode and a high contact resistance layer that spans a width of the top side of the bottom electrode within the effective gap, as disclosed by Nystrom for a bump and layer, in order to reduce stiction, as taught by Nystrom ([0004])



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 19 and its dependent claim 20 is the inclusion of the limitations, inter alia, of:
“A capacitive micromachined transducer, comprising: 
a top electrode and a bottom electrode; 
a sidewall between the top electrode and the bottom electrode, wherein the sidewall is configured to separate the top electrode and the bottom electrode by a gap, wherein each of the top electrode and the bottom electrode extend at least an entire width of the gap, and wherein the gap comprises a substantially gas-free vacuum; and 
a high contact resistance part on one or both of a bottom side of the top electrode or a top side of the bottom electrode, wherein the high contact resistance part layer comprises one of gallium arsenide or cadmium zinc telluride, and wherein an effective gap within the sidewall and between the top electrode and the bottom electrode consists of the gap and the high contact resistance part.”

The closest prior art Kato (US20040032185) and Matsumoto et al. (US20130018269), either alone or in combination, do not disclose the above limitations. 
Specifically Kato and Matsumoto disclose insulation projections 8p and layers 12, 15, respectively, made of silicon oxide, silicon dioxide, silicon nitride, hafnium nitride or hafnium oxynitride (Kato [0038] & [0040]; & Matsumoto [0023]), but not gallium arsenide or cadmium zinc telluride.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834